United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Downers Grover, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-805
Issued: August 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2007 appellant filed a timely appeal from a January 3, 2007 merit
decision of the Office of Workers’ Compensation Programs denying her recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability for
the period February 7 through April 22, 2005.
FACTUAL HISTORY
On August 26, 1996 appellant, then a 31-year-old letter carrier, filed an occupational
disease claim alleging that on August 1, 1996 she first realized her posterior tibial tendinitis was
employment related.1 The Office accepted the claim for temporary aggravation of left ankle
1

This was assigned file number 10-0458817 with March 1, 1996, the date appellant first became aware of the
condition, as the date of injury.

bursitis and left extensor hallucis longus tendinitis. On March 31, 1998 appellant, filed a
traumatic injury claim alleging that on March 30, 1998 she injured her right ankle while climbing
into a mail truck.2 The Office accepted the claim for right ankle strain and subsequently
accepted a consequential lumbar strain injury, which resolved on November 23, 2004.3 The
Office paid wage-loss compensation for intermittent periods of disability due to her injuries and
authorized left posterior tibial tendon reconstruction surgery, which was performed on
October 26, 2001 and right posterior tibial tendon reconstruction surgery, which was performed
on December 6, 2002. The Office accepted her claims for wage-loss compensation for
intermittent periods of disability and a January 29, 2004 recurrence claim following her limitedduty job acceptance.4
Following her January 29, 2004 claim for a recurrence of disability, appellant accepted a
sedentary limited-duty job offer and returned to work on August 26, 2004. The position required
clerical duties performed sitting down. Physical restrictions included sitting eight hours and no
walking, standing, bending, climbing, driving, twisting and lifting, pulling or pushing weight.
On February 16, 2005 Dr. George B. Holmes, Jr., a treating Board-certified orthopedic
surgeon, diagnosed status post posterior tibial tendon reconstruction with calcaneal osteotomy.
He related that a recent episode of increasing pain in her foot necessitated that she be off work
since February 8, 2005. A neuromuscular physical examination was essentially unchanged and
her ankle remained stable. Dr. Holmes noted that appellant complained of pain “over the
midfoot area and in the anterior aspect of the ankle.” An x-ray interpretation revealed some
subtle changes in the Lisfranc joints and no gross arthritic changes were noted. Dr. Holmes
stated that appellant would “probably remain off work until her return follow-up visit.”
On February 26, 2005 appellant filed a recurrence claim for disability beginning
February 7, 2005 due to her accepted March 30, 1998 employment injury.5 The employing
establishment noted that appellant is in a permanent sedentary position and the floors are either
rubber or tile.
In a March 4, 2005 letter, appellant noted that she was off work due to walking on
concrete floors at work. The scooter she had used since her return to light-duty work in
September 2004 had been confiscated due to the office’s failure to pay the seller. According to
appellant, the scooter allowed her to go to the restroom, lunchroom and time clock so that she
did not have to walk on the concrete floors. She stated that since the scooter had been
2

This was assigned file number 10-0475996. The Office combined file number 10-0475996 with file number
10-0459918, with the latter as the master file number.
3

On March 4, 2004 the Office authorized the purchase of the scooter, which was to be delivered and stored at the
employing establishment. A scooter appellant had been using at the employing establishment was repossessed by
the medical equipment supplier on February 20, 2004.
4

By decision dated July 6, 2006, the Office issued appellant a schedule award for a seven percent permanent
impairment of the left lower extremity.
5

On March 29, 2005 appellant filed a claim for compensation (Form CA-7) for the period March 3 to
April 3, 2005.

2

confiscated she has “been walking on the concrete floors,” which aggravated her right ankle and
foot condition.
On March 18, 2005 Dr. Holmes noted that appellant related that she had been unable to
work due to episodes of pain. He stated that he was unable to find an underlying cause of these
episodes in terms of x-ray findings or diagnostic studies. Dr. Holmes related that appellant’s
“condition appears to have worsened subjectively” and he was unable to find supporting
objective evidence for her complaints.
In a March 20, 2005 attending physician’s report (Form CA-20), Dr. Holmes indicated
that appellant was totally disabled for the period February 8, 2005 to the present due to her
March 30, 1998 employment injury.
By decision dated April 20, 2005, the Office denied appellant’s claim for a recurrence of
disability.6 It found that appellant had not established a material worsening of her condition such
that she would be unable to perform the duties of her limited-duty job. It also found that her job
duties did not require her walking on concrete floors as she alleged.
In a letter dated May 11, 2005, appellant requested review of the written record by an
Office hearing representative and submitted medical evidence in support of her claim. On
May 28, 2005 Dr. Samuel J. Chmell, a Board-certified orthopedic surgeon, diagnosed right ankle
derangement and lumbar disc derangement with radiculopathy. He opined that appellant was
capable of working with restrictions. These included sitting eight hours and no walking,
standing, bending, climbing, driving, twisting and lifting, pulling or pushing weight.
In a June 8, 2005 report, Dr. Chmell stated that appellant continued to experience low
back pain based upon subjective complaints. With respect to appellant’s right ankle, he noted a
bone scan performed on February 28, 2005 reported findings “consistent with active arthritic
process at right ankle joint” and “increased uptake of the lumbar spine at L5.” Dr. Chmell
opined that appellant “has a serious problem in her right ankle and a moderately serious problem
in her low back.” As to her ability to work, Dr. Chmell noted that since May 28, 2005 appellant
was capable of working within the restrictions he and other physicians had specified.
Appellant field a claim for a recurrence of disability beginning July 11, 2005 due to her
accepted March 30, 1998 employment injury, which the Office accepted.7
By decision dated October 19, 2005, the Office hearing representative affirmed the
April 20, 2005 decision denying appellant’s recurrence for the period February 7 to
April 22, 2005.claim. She found the medical evidence insufficient to establish that appellant
sustained a recurrence of disability due to her accepted employment injuries.
6

Appellant subsequently filed claims for compensation Form CA-7 for the periods April 4 to 22, 2005, April 28
to 29 and June 7 to July 1, 2005. The issue of whether appellant is entitled to wage-loss compensation for the
April 28 to 29 and June 7 to July 1, 2005 is not before the Board as the Office has not issued a final decision on this
issue. 20 C.F.R. § 501.2(c).
7

Appellant filed a claim for wage-loss compensation Form CA-7 for the period August 13 and October 3, 2005,
which the Office accepted.

3

Subsequent to hearing representative’s decision, the Office received a September 11,
2003 report by Dr. Holmes; a May 3, 2004 functional capacity evaluation; a November 13, 2003
report and November 13, 2003 attending physician’s report Form CA-20 by Dr. Timothy
Lubenow, a Board-certified anesthesiologist; and attending physician’s reports Form CA-20
dated July 21, 2005 and January 14, February 7 and May 1, 2006 and work status statements
dated October 3, 2005 through September 11, 2006 from Dr. Chmell.
On July 21, 2005 Dr. Chmell diagnosed lumbar derangement and traumatic
arthritis/bilateral ankle derangements and noted that appellant was totally disabled for the July 12
to 22, 2005. On January 14, 2006 he diagnosed right ankle foot derangement and lumbar disc
derangement. In his February 7 and May 1, 2006 attending physician’s reports, Dr. Chmell
diagnosed lumbar disc derangement. In his work statements, he diagnosed bilateral ankle and
hind foot derangements and lumbar derangement. On June 12, July 10 and August 7, 2006
Dr. Chmell concluded that appellant was totally disabled on those dates. He noted that appellant
required a motorized scooter at the job site in the September 11, 2006 work statement.
In a letter dated October 6, 2006, appellant requested reconsideration. She noted that she
had problems walking and there were no rubber floors at the employing establishment.
By decision dated January 3, 2007, the Office denied modification of the October 19,
2005 decision.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides, in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”8
When an employee who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that the employee can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence, a recurrence of total disability
and to show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.9 This includes the necessity of furnishing medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.10 An award of compensation may not be

8

20 C.F.R. § 10.5(x).

9

Albert C. Brown, 52 ECAB 152 (2000); see also Terry R. Hedman, 38 ECAB 222 (1986).

10

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138 (1982).

4

made on the basis of surmise, conjecture, speculation or on appellant’s unsupported belief of
causal relation.11
Where appellant claims a recurrence of disability due to an accepted employment-related
injury, she has the burden of establishing by the weight of reliable, probative and substantial
evidence that the recurrence of disability is causally related to the original injury.12 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.13 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.14
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify her disability and
entitlement to compensation.15
ANALYSIS
The Office accepted that appellant sustained an employment-related temporary
aggravation of left ankle bursitis and left extensor hallucis longus tendinitis and consequential
lumbar strain, which had resolved. Appellant accepted a sedentary limited-duty job offer and
returned to work on August 26, 2004. On February 26, 2005 she filed a claim for a recurrence
claim for disability on beginning February 7, 2005 due to her accepted employment injury.
Appellant contended that since the scooter had been confiscated she has walked on concrete
floors which had aggravated her right ankle and foot condition.
The Board finds that appellant has not established a recurrence of disability beginning
February 7, 2005. There is no allegation that there was a change in the nature and extent of the
limited-duty job requirements. Instead, appellant alleges that her condition was aggravated
following the repossession of her electric scooter. She alleged that walking on the concrete floor
to the restroom, sign-in sheet and lunchroom aggravated her condition. This contention that her
condition had been aggravated by walking on the floor instead of using her motorized scooter to
get around suggests a new injury and not a recurrence. As noted above, a recurrence occurs
when there is a “spontaneous change in a medical condition” with no new exposure or
11

Patricia J. Glenn, 53 ECAB 159 (2001); Ausberto Guzman, 25 ECAB 362 (1974).

12

Robert H. St. Onge, 43 ECAB 1169 (1992).

13

Section 10.104(a), (b) of the Code of Federal Regulations provides that, when an employee has received
medical care as a result of the recurrence, she should arrange for the attending physician to submit a detailed
medical report. The physician’s report should include the physician’s opinion with medical reasons regarding the
causal relationship between the employee’s condition and the original injury, any work limitations or restrictions
and the prognosis. 20 C.F.R. § 10.104.
14

Robert H. St. Onge, supra note 12.

15

Amelia S. Jefferson, 57 ECAB __ (Docket No. 04-568, issued October 26, 2005); Fereidoon Kharabi,
52 ECAB 291 (2001).

5

intervening injury. Thus, to the extent that appellant contends that her condition had been
aggravated by walking at work, any disability resulting from the alleged aggravation would be
considered a new injury and not a recurrence as defined by the regulations.
In support of appellant’s recurrence claim, she submitted reports from Drs. Holmes and
Chmell addressing her ability to work during the claimed period. In reports dated February 16
and March 18, 2005, Dr. Holmes reported that appellant had been unable to work due to episodes
of pain. In the February 16, 2004 report, he noted an essentially unchanged physical
examination and a stable ankle. In the March 18, 2005 report, Dr. Holmes stated that appellant’s
“condition appears to have worsened subjectively” and he was unable to find supporting
objective evidence for her subjective complaints. He indicated, in a March 20, 2005 Form CA20 that appellant was totally disabled for the period February 8, 2005 to the present due to her
March 30, 1998 employment injury. However, it is well established that a physician’s opinion
on causal relationship that consists of checking “yes” to a form question is of diminished
probative value.16 Thus, this report is insufficient to support appellant’s recurrence claim.
In reports dated May 28 and June 8, 2005, Dr. Chmell opined that appellant was capable
of working with restrictions. His reports dated January 14, February 7 and May 1, 2006, do not
address the issue of disability. These reports are insufficient to support appellant’s recurrence
for the claimed period as Dr. Chmell noted that she was capable of working with restrictions or
provide no opinion as to whether she was totally disabled for the period in question. The
remaining medical evidence by Dr. Chmell does not address the issue of whether appellant was
disabled from performing her modified position for the period February 7 to April 22, 2005.
These reports address appellant’s condition and disability status for periods in June, July and
August 2006. Thus, they are not relevant to the issue of whether appellant was totally disabled
from performing her limited-duty job for the period February 7 to April 22, 2005. Dr. Chmell’s
reports are of diminished probative value in establishing a recurrence of disability for the period
February 7 to April 22, 2005.
It is appellant’s burden of proof to submit the necessary medical evidence to establish a
claim for a recurrence of disability. A mere conclusion without the necessary medical rational
explaining how and why the physician believes that a claimant’s accepted exposure would result
in a diagnosed condition is not sufficient to meet her burden of proof. The medical evidence
must also include rationale explaining how the physician reached the conclusion he or she is
supporting.17 The record in this case does not contain a medical report providing a reasoned
medical opinion that appellant’s claimed recurrence of disability was caused by the accepted
conditions. Therefore, the Board finds that she has not met her burden of proof in this case.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a recurrence of
disability for the period February 7 to April 22, 2005.

16

Cecelia M. Corley, 56 ECAB ___ (Docket No. 05-324, issued August 16, 2005).

17

Beverly A. Spencer, 55 ECAB 501 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 3, 2007 is affirmed.
Issued: August 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

